

115 SRES 224 ATS: Recognizing the 6th anniversary of the death of Oswaldo Payá Sardiñas, and commemorating his legacy and commitment to democratic values and principles.
U.S. Senate
2017-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS2d SessionS. RES. 224IN THE SENATE OF THE UNITED STATESJuly 19, 2017Mr. Durbin (for himself, Mr. Nelson, Mr. Rubio, Mr. Menendez, Mr. Cruz, Mr. Merkley, and Mr. Cardin) submitted the following resolution; which was referred to the Committee on Foreign RelationsMarch 21, 2018Reported by Mr. Corker, with an amendment and an amendment to the preamble and an amendment to the titleApril 11, 2018Considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONRecognizing the 6th anniversary of the death of Oswaldo Payá Sardiñas, and commemorating his legacy
			 and commitment to democratic values and principles.
 Whereas Oswaldo Payá Sardiñas was born in Havana, Cuba, in 1952 and became a nonviolent critic of the communist government as a teenager, resulting in 3 years of imprisonment in 1969 at a work camp in Cuba, formerly known as Isla de Pinos;
 Whereas in 1988, Oswaldo Payá Sardiñas founded the Christian Liberation Movement that called for peaceful civil disobedience against the rule of the Communist Party of Cuba and advocated for civil liberties;
 Whereas in 1992 and 1997, attempts by Oswaldo Payá Sardiñas to run as a candidate for the National Assembly of People’s Power were rejected by Cuban authorities;
 Whereas in 1998, Oswaldo Payá Sardiñas and other leaders of the Christian Liberation Movement established the Varela Project in order to circulate a legal proposal to advocate for democratic political reforms within Cuba, including the establishment of freedom of association, freedom of speech, freedom of the press, free elections, freedom to start private businesses, and amnesty for political prisoners;
 Whereas in 2002, the Varela Project delivered a petition to the National Assembly of People’s Power with 11,020 signatures from Cuban citizens calling for a referendum on safeguarding basic freedoms, an end to one-party rule, and citing Article 88 of the Constitution of Cuba that allows Cuban citizens to propose laws if the proposal is made by at least 10,000 Cuban citizens who are eligible to vote;
 Whereas in 2003, Oswaldo Payá Sardiñas redelivered the petition to the National Assembly of People’s Power with an additional 14,000 signatures, establishing the biggest nonviolent campaign to oppose the Communist Party of Cuba;
 Whereas in March 2003, the crackdown on Cuban dissidents by the Government of Cuba, referred to as the Black Spring, led to the imprisonment of 75 individuals, including 25 members of the Varela Project and 40 members of the Christian Liberation Movement, and the formation of the Ladies in White movement by the wives of the imprisoned activists;
 Whereas in 2007, Oswaldo Payá Sardiñas called on the National Assembly of People’s Power to grant amnesty to nonviolent political prisoners and to allow Cubans to travel freely without a government permit;
 Whereas in 2009, Oswaldo Payá Sardiñas developed a Call for the National Dialogue; Whereas petitions and calls by Oswaldo Payá Sardiñas to the National Assembly of People’s Power were repeatedly dismissed and disparaged by the Government of Cuba;
 Whereas Oswaldo Payá Sardiñas, his family, and friends endured years of harassment and intimidation for the peaceful political activism of Oswaldo Payá Sardiñas;
 Whereas Oswaldo Payá Sardiñas has been formally recognized in the past for his dedication to the promotion of human rights and democracy, including by receiving the Homo Homini Award in 1999, the Sakharov Prize for Freedom of Thought in 2002, the W. Averell Harriman Democracy Award from the United States National Democratic Institute for International Affairs in 2003, and being nominated for the Nobel Peace Prize by Válclav Havel, the former President of the Czech Republic, in 2005;
 Whereas, on July 22, 2012, Oswaldo Payá Sardiñas and Harold Cepero, a fellow pro-democracy activist, died in a troubling car crash in Granma Province, Cuba, after being followed by government agents;
 Whereas the Government of Cuba has failed to conduct a credible investigation into the car crash that led to the death of Oswaldo Payá Sardiñas;
 Whereas the trial and conviction of Angel Carromero, a youth leader of the People’s Party who was visiting Cuba and driving the car at the time of the crash, did not include testimony from key witnesses, and did not resolve questions about whether another car was involved or whether Mr. Carromero was coerced by the Government of Cuba into signing a false statement of guilt;
 Whereas in 2012, the United States Senate unanimously passed Senate Resolution 525, 112th Congress, agreed to July 31, 2012, honoring the life and legacy of Oswaldo Payá Sardiñas;
 Whereas in 2013, a number of United States Senators and the United States Department of State called for an impartial, third-party investigation by the Inter-American Commission on Human Rights of the Organization of American States into the circumstances surrounding the death of Oswaldo Payá Sardiñas;
 Whereas in 2013, Angel Carromero spoke in detail during an interview with the Washington Post about being hit by another car during the crash, being mistreated and coerced by Cuban authorities following the crash, and being made the “scapegoat” by the Government of Cuba for the death of Oswaldo Payá Sardiñas;
 Whereas the dissidents of the “Black Spring” have been released from prison, but the Government of Cuba continues to suppress, assault, and detain those peacefully expressing political beliefs contrary to or critical of the regime; and
 Whereas the 2016 Human Rights Report on Cuba by the United States Department of State cited ongoing human rights abuses by the Government of Cuba, namely “the abridgement of the ability of citizens to choose their government; the use of government threats, physical assault, intimidation, and violent government-organized counter protests against peaceful dissent; and harassment and detentions to prevent free expression and peaceful assembly.”: Now, therefore, be itThat the Senate— (1)recognizes and commemorates the legacy of Oswaldo Payá Sardiñas on the 6th anniversary of his death on July 22, 2018;
 (2)honors the commitment of Oswaldo Payá Sardiñas to democratic values and principles; (3)calls on the Government of Cuba to allow an impartial, third-party investigation into the circumstances surrounding the death of Oswaldo Payá Sardiñas;
 (4)urges the United States to continue to support policies and programs that promote respect for human rights and democratic principles in Cuba in a manner that is consistent with the aspirations of the Cuban people;
 (5)urges the Inter-American Commission on Human Rights of the Organization of American States to continue reporting on human rights issues in Cuba, and to request a visit to Cuba in order to investigate the circumstances surrounding the death of Oswaldo Payá Sardiñas; and
 (6)calls on the Government of Cuba to cease violating human rights and to begin providing democratic political freedoms to Cuban citizens, including freedom of association, freedom of speech, freedom of the press, free elections, freedom to start private businesses, and amnesty for political prisoners.
